EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathryn Chi on 9/7/22.

The application has been amended as follows: 
Claims 19 and 20 have been canceled.

Reasons for Allowance
Claims 1, 3-12 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a system for semi-automatic and/or automatic weed removal as claimed in detail, especially the feature of the system can automatically decide for the at least one weed whether removing the at least one weed by the at least one weed-removal device is still necessary or whether removing the at least one weed is unnecessary, the removal of the at least one weed by the at least one weed-removal device being unnecessary responsive to determining the at least one weed is 2oing to die from natural weakening due to disease of the at least one weed, and wherein, responsive to determining the at least one weed is healthy, removing the at least one weed that is healthy by the at least one weed-removal device.
Lytle, Jr. (US 9737068) in view of Daddi (US 2020/0377211) teaches a similar system as the claimed invention. However, Lytle, Jr. in view of Daddi lacks the feature of the system can automatically decide for the at least one weed whether removing the at least one weed by the at least one weed-removal device is still necessary or whether removing the at least one weed is unnecessary, the removal of the at least one weed by the at least one weed-removal device being unnecessary responsive to determining the at least one weed is 2oing to die from natural weakening due to disease of the at least one weed, and wherein, responsive to determining the at least one weed is healthy, removing the at least one weed that is healthy by the at least one weed-removal device. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643